Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146567                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  KATHY D. DALLAIRE, Individually & as                                                                    David F. Viviano,
  Personal Representative of the Estate of                                                                            Justices
  GREGG ALAN DALLAIRE,
               Plaintiff-Appellant,
  v                                                                 SC: 146567
                                                                    COA: 308028
                                                                    Ingham CC: 11-000720-NH
  TREATMENT WORKS, INC., d/b/a
  MICHIGAN TREATMENT (TX) WORKS,
  INC., a/k/a MICHIGAN ACCESS CENTER,
  INC., NDUBISI EZE IZIMA, KAREN M.
  MOORE, VERONA MORTON, IMOGENE
  RUFFIN, and ALEKSANDRA JASINSKI,
               Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           p1021
                                                                               Clerk